Citation Nr: 1419996	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a cold injury affecting the feet and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 through August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing on this matter.  A videoconference hearing took place in August 2013.  The appeal has returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his claim received in February 2009, the Veteran indicated that he underwent treatment at the Cleveland VAMC.  During the Veteran's June 2009 VA examination, the examiner indicated that the Veteran's "CPRS", or Computerized Patient Record System, was "reviewed back to 2001."  The July 2009 rating decision references a review of  VA treatment records from April 2001 to July 2009, which is again noted in the July 2010 Statement of the Case.  Unfortunately, these VA treatment records have not been associated with the claims file for review by the Board and it is not clear whether or how they have been reviewed by the RO.    

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's physical claims file or electronic Virtual VA claims file VA treatment records from the Cleveland VAMC.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the Veteran's physical claims file, and the Veteran notified of the efforts made to obtain such records.

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

